

116 HRES 1119 IH: Expressing support for the recognition of Constitution Week.
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1119IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Mr. Gosar (for himself, Mr. Gibbs, Mr. Yoho, Mr. Kelly of Pennsylvania, Mr. Fulcher, Mrs. Lesko, Mr. Banks, Mr. Gohmert, Mr. Roy, Mr. Griffith, Mr. Collins of Georgia, Mr. Brooks of Alabama, Mr. Perry, Mr. DesJarlais, Mr. Biggs, Mr. Bishop of North Carolina, Mr. Gaetz, Mr. Schweikert, Mr. Massie, Mr. Lamborn, Mr. Norman, Mr. Hice of Georgia, Mr. Rice of South Carolina, Mr. Waltz, Mr. King of Iowa, Mr. Duncan, Mr. McClintock, Mr. Steube, Mr. Tipton, Mr. Grothman, Mr. Cline, Mr. Mast, Mr. Graves of Louisiana, Mr. Buck, Mr. Riggleman, Mr. Thompson of Pennsylvania, Mr. Budd, Mr. Weber of Texas, and Mr. Marshall) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for the recognition of Constitution Week.Whereas September 17, 2020, marks the 233d anniversary of the ratification of the Constitution of the United States of America by the Constitutional Convention;Whereas the Founders of the Nation signed the historic document with the consent of the people and the legislatures of the States;Whereas the Constitution is the source of all government powers while at the same time defines limitations on the government in order to protect the liberties and freedoms of citizens;Whereas this historic document has ensured that liberty, freedom, and unalienable rights remain supreme in the United States;Whereas the Daughters of the American Revolution petitioned Congress to set aside September 17 through 23 annually to be dedicated for the observance of Constitution Week; andWhereas a resolution was adopted by the House of Representatives and signed into public law in 1956 by President Dwight D. Eisenhower for the observance of Constitution Week: Now, therefore, be itThat the House of Representatives—(1)expresses support for the recognition of Constitution Week, as a time to commemorate America’s most important document and to study the events leading up to the framing of the Constitution and the responsibility of citizens to protect and defend the principles enshrined in this document; and(2)encourages schools and universities to include, in a grade appropriate manner, lessons explaining the history and importance of the Constitution. 